Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 are allowed. 
References Gerbaulets Epars and Doglioni on the record are the closest prior arts.
Gerbaulet discloses a capsule for the preparation of infused or soluble beverages (capsule 1, paragraph [0072] and Fig. 1). Gerbaulet also discloses a cup (dished body 2, paragraph [0072] and Fig. 1) suitable to define an internal volume for containing at least one substance to be infused or dissolved (“retain solids in the enclosure 14”, paragraph [0099] and Fig. 6), said cup (dished body 2, paragraph [0072] and Fig. 1) being closed at the top by a cover (upper wall 3, paragraph [0072] and Fig. 
Gerbaulet does not explicitly disclose the bottom provided with a central opening for an outflow of an infused beverage, internally with a base provided with reliefs, which define a depression therebetween for collecting the infused beverage, and wherein the base, in correspondence of the depression, is provided with a plurality of supports provided with a profile decreasing towards the depression, suitable to prevent 
Epars is directed toward a cartridge for preparation of a liquid. Epars teaches the bottom (delivery wall 8, paragraph [0067] and Figs. 6-7) provided with an opening for an outflow of an infused beverage, internally with a base provided with reliefs (support structures 12, Fig. 3), and at least one inner relief (ridge 17, Fig. 3) which define a depression (flow path gap 48, Fig. 7) therebetween for collecting the infused beverage. Epars also teaches wherein the base (bottom wall 40, paragraph [0069] and Fig. 3), in correspondence of the depression, is provided with a plurality of supports (see annotated Fig. 3 of Epars with arrow pointing to the corresponding structure), suitable to prevent the deformation of the disc from interfering with the outflow of the infused beverage towards the opening (“[t]hese portions [19] ensure that the membrane does not collapse between each of the protrusions 13 and therefore ensure a homogeneous collection of the flow through the created perforations in the membrane’, paragraph [0072]). Further, Epars teaches “a protective cover 72 sealed onto the wall 70 and which can be pierceable or peelable” (emphasis added) (paragraph [0081]). Moreover, Epars teaches “the membranes can be made of a material such as aluminium for which the puncture resistance can be precisely controlled and which also provides a suitable tightness to gas” (emphasis added) (paragraph [0067]). To clarify, the Examiner takes the position that the teachings of Epars demonstrates that a person of ordinary skill in the art would have found it obvious to have rearranged the parts of Gerbaulet such that the infused beverage would flow at the bottom, instead of flowing out of the cover. In addition, Epars provides the teaching of associated modification to maintain operability 
Doglioni is directed toward a beverage dispenser for preparing and dispensing hot and cold beverages such as espresso coffee, tea or cappuccino. Doglioni teaches a plurality of supports (walls 10B, Figs. 1-2, Doglioni) provided with a profile decreasing towards the depression (Fig. 2, Doglioni).
However, the reference alone or in combination does not teach the limitation “a bottom provided with a central for an outflow of an infused beverage” in claim 1. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among the references on the records and other references to meet the limitations.                                 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761